Dissenting Opinion by
Mr. Justice Pomeroy:
Cora Flinchbaugh, plaintiff-appellant herein, was allegedly injured on October 19, 1966, when she fell after stepping into an open space on the payed grounds of a nearly-completed school building, sustaining personal injuries. The school was under construction by the Cornwall-Lebanon Suburban Joint School Authority (Authority) for the use of the Cornwall-Lebanon School District (District). Appellant and other persons were present on the school grounds that evening pursuant to an invitation extended to the general public by the Authority or the District. Suit to recover damages for the injuries allegedly sustained was instituted by appellants against the general contractor, the heating contractor, the Authority and the District. The Authority and District filed preliminary objections in the nature of a demurrer, asserting that they were immune from any tort liability under the facts averred. The court below sustained those preliminary objections, and the propriety of this order is presented to this Court by the appeal.1
*410If the injuries complained of were sustained in the course of the exercise of a proprietary function, as distinguished from a governmental function, by the governmental bodies involved, there would be no doubt that appellants had stated a cause of action. Morris v. Mt. Lebanon Twp. School District, 393 Pa. 633, 144 A. 2d 737 (1958). Mr. Justice Roberts takes this approach in his dissenting opinion. My study of the legislation under which the Authority2 and the District3 were respectively acting, and this Court’s earlier decisions on the subject,4 leads me to the opposite conclusion as to the nature of the activity. That is, although inviting the public to and holding an open house is not literally one of the legislatively-delegated powers in the case of the Authority or, in the case of the District, a function it was legislatively required to perform, I am compelled to the conclusion that what was done here—opening a new school to the general public for viewing and inspection—was governmental in nature.
This conclusion, of course, brings the plaintiffs-appellants up against the court-created rule which holds a governmental unit immune from liability in tort for injuries growing out of a governmental function or ac*411tivity. For tbe reasons stated in my dissenting opinion in Laughner v. Allegheny County, 436 Pa. 572, 576, 261 A. 2d 607, 609 (1970), I believe that the rule of immunity is an unsound rule of law and should be modified by the Court. Accordingly, I dissent; I would overrule the order sustaining the defendants’ preliminary objections and remand the case for further proceedings.

 Although the lower court order did not formally dismiss appellants’ complaint or otherwise terminate their action against the *410Authority and the District, the order nevertheless effectively puts the plaintiffs out of court and is, therefore, final and appealable. In its action affirming the order of the lower court rather than quashing the appeal as requested by appellees, the majority implicitly concludes that the order was final.


 Municipality Authorities Act of 1945, Act of May 2, 1945, as amended, P. B. 382, §4, 53 P.S. §306A (Supp. 1969).


 Act of March 10, 1949, P. L. 30, art. VII, §775, as amended, 24 P.S. §7-775.


 Shields v. Pittsburgh School District, 408 Pa. 388, 184 A. 2d 240 (1962) ; Morris v. Mt. Lebanon Twp. School District, supra; Hill v. Allentown Housing Authority, 373 Pa. 92, 95 A. 2d 519 (1953); and Kennedy v. Gamble & Gamble Construction Co., 26 Pa. D. & O. 2d 530 (C. P. Butler Co. 1961).